Citation Nr: 1523982	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  12-12 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left foot peripheral neuropathy.

2.  Whether the reduction in the rating of diabetic retinopathy with cataracts from 30 percent to noncompensable effective May 11, 2015 was proper.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to July 15, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Additionally, in a May 2015 rating decision, the agency of original jurisdiction (AOJ) reduced the rating for diabetic retinopathy with cataracts from 30 percent to noncompensable (zero percent) effective May 11, 2015.  The Veteran subsequently filed a notice of disagreement.  However, a statement of the case as to this claim has not yet been issued and, as such, this claim is addressed in the remand portion below.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In April 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a videoconference hearing.  A hearing transcript has been associated with the record.  At this hearing, the Veteran waived initial AOJ consideration of evidence received after the issuance of the March 2012 supplemental statement of the case (SSOC).  See 38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this present case, during his April 2015 hearing, the Veteran testified that he was unable to work due, at least in part, to his service-connected left foot peripheral neuropathy.  Consequently, the issue of entitlement to a TDIU has been raised.  The Board also notes that, while a May 2015 rating decision granted TDIU, the grant of such benefits was effective as of July 15, 2014, and the Veteran's claim for an increased rating for left foot peripheral neuropathy has been pending since May 2010.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim for left foot peripheral neuropathy for the appellate period prior to July 15, 2014, it has been listed on the first page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of the propriety of the reduction in the rating of diabetic retinopathy with cataracts and entitlement to a TDIU prior to July 15, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, the Veteran's peripheral neuropathy of the left foot results in no more than mild incomplete paralysis of the sciatic nerve, to include intermittent decreased sensation and constant pain, without muscle atrophy, loss of sensation, or loss of reflexes.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating in excess of 10 percent for peripheral neuropathy of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8620 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With respect to the increased rating claim on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the claim for an increased rating for left foot peripheral neuropathy, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in May 2010, sent prior to the rating decision issued in September 2010, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran has been afforded several VA examinations in conjunction with the claim decided herein.  Such VA examinations include those conducted in June 2010, May 2014, and March 2015 to determine the severity of his left foot peripheral neuropathy.  Neither the Veteran nor his representative has alleged that the June 2010 or March 2015 VA examinations are inadequate for rating purposes.  However, they have argued that the May 2014 VA examination was inadequate or inaccurate as it did not reflect nerve conduction testing, but did not offer specific argument in support of this contention.  Moreover, neither the Veteran nor his representative have explained why sensation testing conducted at the May 2014 VA examination-including for light touch, position sense and cold sensation-was inadequate or inaccurate in determining the presence or absence of sensation in his left foot.  

Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected left foot peripheral neuropathy as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his peripheral neuropathy had worsened in severity since the last VA examination, which was conducted less than one month prior to his April 2015 hearing.  Rather, with respect to such claim, they argue that the evidence reveals that this disability had been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for increased rating and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in April 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2015 hearing, the undersigned identified the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected left foot peripheral neuropathy was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Furthermore, the undersigned inquired about outstanding records and the Veteran indicated that he would submit private treatment records from Dr. R. L., which was received by VA after the hearing.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.   See Bryant, 23 Vet. App. at 497.  Therefore, the Board finds that the hearing discussion did not raise the possibility that there is outstanding evidence necessary for a fair adjudication of the claim, outside of the private treatment records subsequently submitted by the Veteran.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at  430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II. Increased Rating Claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran contends that his peripheral neuropathy of the left foot is moderate or severe in nature and, therefore, warrants a higher rating.  In this regard, such disability is rated under Diagnostic Code 8620, which pertains to neuritis of the sciatic nerve, and is evaluated under Diagnostic Code 8520.  Such Diagnostic Code provides that a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R.         § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

A June 2010 VA examination report reflects the Veteran's reports of constantly sore feet, numbness, and tingling every morning that lasted for one to two hours and that all of his toes were affected.  The use of medications was denied.  He reported being unable to walk for more than four or five blocks, that he was unable to run and that he was unable to go up more than one flight of stairs.  He also reported that he had stumbled and fallen three times in the past year due to peripheral neuropathy.  Physical examination revealed normal sensation to light touch in the lower extremities bilaterally and there was no calf tenderness to palpation or atrophy.
Muscle strength was found to be 5/5 in the lower extremities while reflexes were found to be 2+ in the ankles.  He was noted to have a slight limp and that he used a cane to ambulate.

In a June 2013 private treatment note, the Veteran denied foot paresthesias.

A May 2014 VA Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of a constant feeling that he was walking on pins and needles as well as numbness on the bottoms of the feet.  He reported mild constant pain, paresthesias, and mild numbness in the left lower extremity.  He also reported that he was unable to feel the floor underneath him when he walked so he used a cane to aid in ambulation to prevent falling.  Muscle strength testing in ankle plantar flexion and ankle dorsiflexion was found to be "5/5."  Ankle deep tendon reflex was found to be "2+."  Light touch sensation testing in the left foot and toes, position sense, and cold sensation were found to be normal.  There was no muscle atrophy.  The examiner found that there was mild incomplete paralysis of the sciatic nerve.

A March 2015 VA DBQ report reflects the Veteran's complaints of severe constant pain, moderate paresthesias, and moderate numbness in the left lower extremity.  Physical examination was negative for muscle atrophy.  Ankle plantar dorsiflexion and ankle dorsiflexion muscle strength testing were found to be "5/5."  Deep tendon reflexes in the ankle was found to be "2+" and sensation in the foot and toes were found to be decreased.  He was noted to have a limp and that he favored his right lower extremity.  The examiner found that the Veteran's peripheral neuropathy resulted in mild incomplete paralysis of his sciatic nerve.

In an April 2015 hearing, the Veteran testified that he fell three times per day and that he was unable to feel the bottom of his foot.  His other symptoms included muscle atrophy, tingling, and numbness in the left lower extremity.

After considering the foregoing evidence, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his service-connected left foot peripheral neuropathy.  The evidence of record documented pain and intermittent sensory deficits in the left foot.  Moreover, the May 2014 and March 2015 VA examination also characterized the level of disability as mild, which is the criteria for a 10 percent rating under this code.  Reflexes have consistently found to be normal with no findings of muscle atrophy or decreased strength.  Further, while the Veteran reported that he was unable to feel his foot at the April 2015 Board hearing, objective examination conducted in March 2015 found that sensation in the foot and toes were decreased.  Moreover, a May 2014 VA examination found sensation in the foot to be normal and a June 2010 VA examination found light touch sensation to be normal.  Objective examination during the course of the appeal has therefore found sensation to be only intermittently decreased.  

Additionally, while the Veteran has asserted that he frequently falls due to being unable to feel his feet, the Board again notes that objective examination has found only intermittent decreased sensation.  An April 2015 VA treatment note suggests that the Veteran's March 2015 fall was the result of slipping while exiting his car, not his left foot peripheral neuropathy.  Further, there is nothing in the clinical record to suggest that the Veteran frequently falls as a result of his left foot peripheral neuropathy.  A rating in excess of 10 percent is therefore not warranted for peripheral neuropathy of the left foot as muscle atrophy, loss of reflexes and absent sensation were not found on objective examination.  38 C.F.R. § 4.124a, 8620.

The Board has considered whether the Veteran is entitled to a higher or separate rating under any other applicable Diagnostic Code referable to nerves.  However, as demonstrated at the March 2015 VA examination, no nerves other than the sciatic nerve was affected by the Veteran's peripheral neuropathy of the left foot. Specifically, such revealed that the external popliteal nerve, musculocutaneous nerve, anterior tibial nerve, internal popliteal nerve, anterior crural nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerve were normal.  Therefore, a higher or separate rating under any other Diagnostic Code pertaining to the impairment of nerves is not warranted.  Likewise, as there are no other symptoms outside of the previously discussed neurological impairments, the Board finds that no other Diagnostic Codes are potentially applicable.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his peripheral neuropathy of the left foot.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects. Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).   In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

The Board has considered whether a staged rating under Hart, supra, is appropriate for the Veteran's service-connected peripheral neuropathy of the left foot; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning an additional staged rating for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected peripheral neuropathy of the left foot with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  The Veteran's various subjective complaints-including, but not limited to, foot pain and numbness, and the resulting complications, to include unsteadiness on his feet-are contemplated by the rating criteria under which the associated disability is rated.  To that end, the rating criteria takes into account the Veteran's level of incomplete paralysis of the sciatic nerve, and nothing in the record indicates the Veteran has experienced other than a mild level of such paralysis.  Furthermore, as discussed previously, there are higher schedular ratings for more severe incomplete paralysis, and complete paralysis, of the sciatic nerve.  

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for the disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted   Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

For the foregoing reasons, the Board finds that no higher or separate rating is warranted for the claim of entitlement to an increased rating for peripheral neuropathy of the left foot.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher or separate rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 10 percent for left foot peripheral neuropathy is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted in the Introduction, the issue of entitlement to a TDIU prior to July 15, 2014 has been raised by the record.  In this regard, as noted previously, the Veteran's current claim for an increased rating was received in May 2010.  At such time, he was in receipt of service connection for diabetes mellitus with erectile dysfunction, evaluated as 20 percent disabling; peripheral neuropathy of the left foot, evaluated as 10 percent disabling; peripheral neuropathy of the right foot, evaluated as 10 percent disabling; and diabetic retinopathy with cataracts, evaluated as 30 percent disabling.  His combined rating for the relevant period is 60 percent disabling.  Furthermore, since such disabilities share a common etiology, i.e., diabetes, they are considered as one disability for the purposes of meeting the threshold criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  

However, the record as it stands now does not provide a clear picture as to the functional impairment caused by the Veteran's service-connected disabilities prior to July 15, 2014.  In this regard, the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  Therefore, on remand, an opinion should be obtained that provides a full description of the effects of the Veteran's service-connected diabetes mellitus with erectile dysfunction, peripheral neuropathy of the left foot, peripheral neuropathy of the right foot, and diabetic retinopathy with cataracts on his ordinary activities, to include his employability, for the period prior to July 15, 2014.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

With respect to the claim regarding the propriety of the reduction in the rating of the service-connected diabetic retinopathy with cataracts, the Board notes that a May 2015 rating decision reduced the assigned rating from 30 percent to a noncompensable (zero percent) rating as of May 11, 2015.  Thereafter, in May 2015, the Veteran entered a notice of disagreement as to the reduction of this rating.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.   See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issue of the propriety of the reduction in the rating of diabetic retinopathy with cataracts from 30 percent to noncompensable effective May 11, 2015.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The claims file should be referred to an appropriate medical professional to assess the functional effects of the Veteran's service-connected diabetes mellitus with erectile dysfunction, peripheral neuropathy of the left foot, peripheral neuropathy of the right foot, and diabetic retinopathy with cataracts on his ordinary activities, to include his employability, for the period prior to July 15, 2014.  The examiner should review the file, to include the medical and lay evidence of record and respond to the following:

The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's diabetes mellitus with erectile dysfunction, peripheral neuropathy of the left foot, peripheral neuropathy of the right foot, and diabetic retinopathy with cataracts, either alone or in combination, on his ordinary activities, to include his employability, for the period prior to July 15, 2014, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


